Citation Nr: 0834511	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  03-16 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
New York, New York.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per Board decisions 
dated May 2005 and August 2006.


FINDINGS OF FACT

1.  In a September 1985 Board decision, the Board denied 
service connection for a psychiatric disorder, finding that a 
psychiatric disability was not present during military 
service, and a psychiatric disability was initially 
manifested many years after separation from military service.  

2.  The evidence received since the September 1985 Board 
decision is either cumulative of the evidence previously of 
record or is insufficient, by itself or when considered with 
the evidence previously of record, does not relate to an 
unestablished fact that is necessary to substantiate the 
claim for service connection, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for an acquired psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The September 1985 Board decision that denied service 
connection for a psychiatric disorder was final when issued.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).  

2.  New and material evidence has not been received to reopen 
service connection for an acquired psychiatric disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) clarified VA's duty to notify in 
the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

The Board finds that in this case the requirements of the 
VCAA have been met.  There is no issue as to providing an 
appropriate form or completeness of the application.  VA 
notified the veteran in January 2001, October 2001, and 
September 2006 of the information and evidence needed to 
substantiate and complete a claim to reopen, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part the VA will attempt to 
obtain.  The veteran was notified of the bases of the prior 
denial, and was instructed as to the need for new and 
material evidence.  His subsequent assistance in pursuing the 
appeal, with the assistance of representation, also 
demonstrates actual knowledge of what is needed to reopen the 
claim. 

While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, in a January 2008 letter, the appellant 
was provided with such notice regarding ratings and effective 
date, if service connection benefits were granted on appeal.  
In addition, because the claim is not being reopened and 
service connection is not being granted, no effective date 
will be assigned, so the Board finds that there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Board has remanded this claim in May 2005 and 
August 2006 for development actions that included obtaining 
VA treatment records, private treatment records, and records 
from the U.S. Social Security Administration.  

Legal Criteria for Reopening Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7140(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).

Reopening Analysis

The veteran initially filed a claim for a nervous condition 
in August 1982 and, by a rating decision of February 1982, 
the RO denied service connection for a nervous condition.  
The veteran appealed, and a September 1985 Board decision 
also denied service connection for a psychiatric disorder.  
Thus the September 1985 Board decision was a final decision 
when it was issued.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The evidence of record at the time of the September 1985 
final Board decision included the veteran's service medical 
records, VA treatment records dated 1982 to 1984, and a 1984 
VA psychiatric examination and a hearing before the RO dated 
July 1984.   

The September 1985 Board decision denied the veteran's claims 
for service connection for a psychiatric disorder on the 
basis that the evidence did not show any symptomatology or 
treatment for a psychiatric disorder until 1982, nearly 12 
years after the veteran's separation from service.  
Specifically, the Board noted that, with the exception of a 
single complaint of insomnia and personal problems during his 
service, there was an absence of any additional 
symptomatology during the remaining period of military 
service, and for more than 12 years after discharge.  The 
Board found that in light of this, the evidence did not 
support a conclusion that the appellant's psychosis was 
related to his military service.  

In October 2000, the veteran submitted a request to reopen 
service connection for a psychiatric disorder.  The evidence 
submitted since the September 1985 final decision includes 
various VA medical records regarding treatment of the 
veteran's current psychiatric disorder, VA examinations dated 
November 1986 and December 1988, Social Security 
Administration (SSA) records, and private evaluation records.  

While the newly received evidence reflects continued 
treatment for psychiatric disorders, including schizophrenia, 
since post-service onset years after service, none of the 
newly received medical evidence contains objective evidence 
of a psychiatric disorder in service, or competent evidence 
of a nexus between a current psychiatric disorder and the 
veteran's service.  As stated above, service treatment 
records noted one complaint for problems sleeping and 
personal problems, but noted a normal psychiatric state upon 
discharge from service.  VA treatment records and a VA 
examination submitted prior to the September 1985 Board 
decision indicated treatment for psychiatric disorders 
including paranoid schizophrenia, and acute psychotic 
reaction with paranoia and depressive trends.  The records 
submitted subsequent to the October 2000 rating decision, 
similarly noted treatment for a psychiatric disorder, 
including schizophrenia and schizoaffective disorder, but did 
not provide any objective evidence showing a link between the 
veteran's current psychiatric disorder and his active 
service.  As such, the new medical records and statements 
submitted cannot be considered new and material evidence to 
reopen the claim of service connection.  

For these reasons, the Board finds that the evidence received 
since the September 1985 Board decision is either cumulative 
of the evidence previously of record or is insufficient, by 
itself or when considered with the evidence previously of 
record, does not relate to an unestablished fact that is 
necessary to substantiate the claim for service connection, 
and does not raise a reasonable possibility of substantiating 
the claim for service connection for an acquired psychiatric 
disorder.  Accordingly the Board must conclude that new and 
material evidence has not been received to reopen the claim 
for service connection for a psychiatric disorder.  


ORDER

New and material evidence not having been received, reopening 
of service connection for an acquired psychiatric disorder is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


